 JOINT COUNCIL OF SPORTSWEAR659bakery, Ridge Avenue and Sedgely Street, Philadelphia, Pennsyl-vania, excluding drivers, salaried employees, confidential employees,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecision and Direction of Election.Joint Council of Sportswear,Cotton Garment,Undergarment &AccessoryWorkersUnion,AFL-CIOandMrs.Edwin Selvin,Labor Relations Consultant.Cage No. 21-CB-864.April 29,1958DECISION AND ORDEROn July 16, 1957, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding finding thatRespondent Joint Council of Sportswear, Cotton Garment, Under-garment & Accessory Workers Union, AFL-CIO, herein called theJoint Council, had engaged in and was engaging in certain unfairlabor practices, and recommending that it and Respondent. LosAngeles Dress and Sportswear Joint Board, herein called the JointBoard,' as the successor of the Joint Council, cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents,the General Counsel, and the Charging Party filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscase toa three-member panel [Members Rodgers, Bean, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with modifications and additionsnoted below 21.We agree with the Trial Examiner that the Joint Council vio-lated the Act herein. In so finding, we adopt the Trial Examiner'si By way of a corrective amendment at the hearing, the Joint Board was made aParty Respondent herein.2 The operations of Harou, Inc., and En Tour, herein called the Employer, are sufficientto warrant the assertion of jurisdiction in this case without consideration of such itemsas- transportation charges and trade discounts.We therefore deem it unnecessary topass uponthe Trial Examiner's treatment of those items in the Intermediate Report.120 NLRB No. 90. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDfinding, to which no exceptions were filed, that the Joint Councilpicketed the premises of the Employer, at a time when it did notrepresent a majority of the Employer's employees, as well as his find-ing, which, as the Intermediate Report shows, is amply supportedby the record, that the picketing was for the purpose of obtainingimmediate recognition as exclusive bargaining representative of theemployees involved. In these circumstances, a finding of a Section8 (b) (1) (A) violation by the Joint CouncilI is required by theBoard's recent decision in theCurtis Brotherscase.4We also agree with the Trial Examiner, on the basis of the factscontained in the Intermediate Report, that the Joint Board is a suc-cessor of the Joint Council.However, we are of the further opinionthat the Joint Board itself violated Section 8 (b) (1) (A) hereinand that the order in this case should issue against it as a violator ofthe Act, rather than as merely a successor of the Joint Council asrecommended by the Trial Examiner. For the Joint Board, withno more representation among the Employer's employees than wasenjoyed by its predecessor, or itsalter ego,however we view the rela-tionship, picketed the Employer, by admission of its business man-ager, and this picketing manifestly had the same objective asthe Joint Council's, namely, recognition.Clearly, therefore, an8 (b) (1) (A) finding against the Joint Board is also called forherein.2.The Trial Examiner based his unfair labor practice finding uponthe picketing which took place prior to May 1957, and found it un-necessary to decide whether the subsequent picketing violated theAct.The only change which has taken place in the character of thepicketing since May 1957 is the change in the wording of the picketsigns which, significantly, was made shortly after the issuance of thecomplaint herein. Signs which had charged the Employer with beingunfair to organized labor were then changed to appeal to the em-ployees to join the Union for better working conditions.However,Board decisions make it abundantly clear that this new language onthe picket signs cannot be regarded as having altered the originalobject of the picketing, which was for recognition.'A finding istherefore warranted that the current picketing in this case is unlawful9 As indicated in the Intermediate Report, certain facts reflect that the Joint Councilas the result of a merger became the Joint Board in mid-1955.However, the Council'sname appeared on the picket signs until May 1957, and the answer filed herein was veri-fled by one John Ulene as manager of, and on behalf of, the Joint Council. These factorsnegate the nonexistence of the Joint Council or at least indicate that the Joint Boardwas acting in a dual capacity In any case we find the evidence sufficient to charge theJoint Council with participation in the unfair labor practices found herein4Drivers, Chauffeurs, and Helpers Local639,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO (Curtis Brothers, Inc.),119 NLRB 232.5Wallace Stenlake andJohnBaldwin,d/b/a NewPacific Lumber Co.,119 NLRB 1307;Francis PlatingCo., 109 NLRB 35. JOINT COUNCILOF SPORTSWEAR661and, so that the Order herein may better serve to effectuate the policiesof the Act, we so find.THE REMEDYHaving found that the Respondents have violated Section 8 (b)(1) (A) of the Act, we shall order each of themto ceaseand desisttherefrom and take certain affirmative action in order to effectuatethe policies of the Act.We are entering an order against the JointCouncil as it has not been shown to have been completely dissolved.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Joint Councilof Sportswear, Cotton Garment, Undergarment & Accessory WorkersUnion, AFL-CIO, and the Los Angeles Dress and Sportswear JointBoard, their officers, representatives, agents, successors, and assigns,shall :1.Cease and desist from restraining and coercing employees ofHarou, Inc., and En Tour in the exercise of the rights guaranteed inSection 7 of the Act, by picketing the Companies, or engaging in anyother conduct, for the purpose of forcing the said Companies torecognize the Respondents as the exclusive bargaining representativesof their employees when the Respondents do not represent a majorityof such employees in an appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post in conspicuous places at their office in Los Angeles, Cali-fornia, and in all other places where notices to members are custom-arilyposted,copiesofthenoticeattachedhereto,marked"Appendix." 6 Copies of said notices, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being duly signedby official representatives of the Respondents, be posted by the Re-spondents immediately upon receipt thereof and be maintained bythem for sixty (60) consecutive days thereafter.Reasonable stepsshall be taken by Respondents to insure that suchnotices are notaltered, defaced, or coveredby anyother material.(b)Mail signed copies of the notice attached hereto marked "Ap-pendix" to the Regional Director for the Twenty-first Region forposting,Harou, Inc., and En Tour willing, at all locations wherenotices to the Companies' employees are customarily posted. Copiesof said notices, to be furnished by the Regional Director for the6 In the event that this Order is enforced by a decree of a United States Court of Ap-peals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwenty-first Region, shall, after being duly signed by authorizedrepresentatives of the Respondents, be forthwith returned to theRegional Director for posting.(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, as to thesteps Respondents have taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNIONS COMPRISING JOINT COUNCILOF SPORTSWEAR, COTTON GARMENT, UNDERGARMENT & ACCESSORYWORKERS UNION, AFL-CIO, OR Los ANGELES DRESS AND SPORTS-WEAR JOINT BOARD AND To ALL EMPLOYEES OF HAROU, INC., AND ENTOURPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor.RelationsAct, we hereby notify you that:WE WILL NOT restrain or coerce the employees of Harou, Inc.,or En Tour in the exercise of rights guaranteed in Section 7 ofthe Act, by picketing the Companies, or engaging in any otherconduct, for the purpose of forcing Harou, Inc., or En Tour torecognizeus as the exclusive bargaining representatives of theiremployees when we do not represent a majority of such employeesin an appropriate unit.JOINTCOUNCIL OF SPORTSWEAR, COTTONGARMENT, UNDERGARMENT&ACCESSORYWORKERSUNION7AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)'(Title)Los ANGELES DRESS AND SPORTSWEARJOINT BOARD.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona chargefiled byMrs. Edwin Selvin,alleging that Joint Council of Sports-wear,Cotton Garment,Undergarment& Accessory Workers Union, AFL-CIO,herein called the JointCouncil, wasengaged in certain unfair labor practices, theGeneral Counsel for the National Labor Relations Board issued a complaint, datedMay 1, 1957,against the Joint Council,alleging that it had engaged in and wasengaging in conduct violative of Section8 (b) (1) (A) of theNational Labor Rela- JOINT COUNCIL OF SPORTSWEAR663tionsAct, 61 Stat. 136, and that the unfair labor practices complained of affectedcommerce within the meaning of Section 2 (6) and (7) of the Act.In respect to unfair labor practices, the complaint, as amended at the hearing,alleges that the Joint Council and its successor have, since on or about January 15,1957, engaged in picketing with a purpose of causing, forcing, or requiring two em-ployers,Harou, Inc., and En Tour, to recognize the Joint Council as exclusivebargaining representative of the employers' employees, although the Joint Councilat no time material herein has been the majority representative of such employees.It is further alleged that by the picketing described the employees of Harou andEn Tour have been restrained and coerced in the exercise of rights guaranteed inSection 7 of the Act.The Joint Council filed an answer denying the commission of unfair labor prac-tices and alleging affirmatively that the picketing at the premises of En Tour orHarou has been solely for the purpose of persuading the employees of these em-ployers to join and become members of the Joint Council. It is denied that theJoint Council at any time material herein has sought or now seeks to enter into anycollective-bargaining agreement with either employer.Pursuant to notice a hearing was held upon the complaint before the duly desig-nated Trial Examiner in Los Angeles, California, on May 22 and 23 and June 7,1957.All parties were represented by counsel and were permitted to examine andcross-examine witnesses and offer evidence pertinent to the issues.Briefs have beenreceived from counsel for the Joint Council and from counsel for the General Counsel.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSHarou, Inc., is a California corporation engaged at Los Angeles, California, inthemanufacture and sale of women's dresses.The evidence establishes and I findthatHarou annually ships products valued in excess of $50,000 directly to pointslocated outside the State of California.'Harold Solursh and Coleman Solursh are partners d/b/a En Tour.En Tour,until early 1957, has been engaged at Los Angeles, California, in the manufactureand sale of women's dresses and has shipped annually to points outside the State ofCalifornia merchandise valued in excess of $50,000.The footnote comments as totransportation charges and trade discounts apply to the business of En Tour.Both Harou and En Tour occupy the same building and each is managed byHarold Solursh.I find that the business of Harou and En Tour, each separately meets the juris-dictional requirements of the Board and that it would effectuate the policies of theAct to assert jurisdiction in this case.H. THE LABOR ORGANIZATION INVOLVEDThe Joint Council, until mid-1955 at least, was an organization affiliated withInternational Ladies' Garment Workers' Union, composed of representatives of fourlocals, also directly affiliated with the international organization, existing for thepurpose of collective bargaining in behalf of its constituent locals with employers ina segment of the garment manufacturing industry. John Ulene testified that untilmid-1955 he was the manager of the Joint Council and in that capacity representedthe Joint Council in collective bargaining with employers.Another and similarorganization, but composed of different local unions, also affiliated with the Inter-national, in 1955 merged with the Joint Council.The name of the merged organiza-tion became and now is Los Angeles Dress and Sportswear Joint Board.Ulene atall times since its formation has been and now is the manager of the Joint Boardand in that capacity has continued to deal with employers in respect to contractsearlier negotiated in the name of the Joint Council.The function of the Joint Boardis the same as that of the Joint Council, but the spread of its operations is wider.Because the Joint Council for the period of its existence and the Joint Board whichhas taken over the function of the Joint Council existed in part at least for thepurpose of collective bargaining with employers in connection with wages, hours,'The value of these shipments, as evidenced in the record, includes transportationcharges and is without reference to trade discounts.The cost of transportation is intruth a part of the value of the goods when received by the purchaserPrompt pay-ment results in the extension of an 8-percent trade discount- I-do not consider thiscircumstance relevant to diminish the stated value of the interstate shipments. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conditions of employment of employees, I find that the Joint Council and theJoint Board were and are labor organizations within the meaning of Section 2 (5)of the Act.III.THE UNFAIR LABOR PRACTICESHarold and Coleman Solursh, with their father David, for a number of yearsantedating the occurrence of any unfair labor practice complained of here, werepartners in a cloak manufacturing enterprise known as Smart Set.Until Smart Setceased doing business in early 1957, its employees were covered by an agreementrunning between the owners of Smart Set and the Los Angeles Cloak Joint Board,also an affiliate of International Ladies' Garment Workers' Union, but not one namedas a respondent in this proceeding.When Harou and En Tour began business,Harold Solursh left Smart Set and actively managed the two new companies.Cole-man Solursh remained as manager of Smart Set. The contention on behalf of theJoint Council was raised in this record that En Tour and Harou were merely exten-sions of Smart Set, engaging in the same business as Smart Set and that the contractbetween the Cloak Joint Board and Smart Set should be viewed as covering theemployees of Harou and En Tour. The evidence is clear enough however, thatneither Harou nor En Tour at any time of moment here have engaged in the samemanufacturing operations as Smart Set. It appears that the Cloak Joint Board doesnot assert jurisdiction over employers engaged in dress manufacturing. I find nopersuasive evidence to the effect that either Harou or En Tour has at 'any timeengaged in the manufacture of garments other than dresses.In late 1955 and in early 1956 various representatives of the International Ladies'Garment Workers' Union or of one of the Joint Boards mentioned here, urged eachof the members of the Solursh family who were engaged in these three manufac-turing operations to recognize -and deal with the Joint Council in respect to theemployees of Harou and En Tour. These appeals, suggestions, threats, or warnings,whatever their nature, were unproductive.At no time did Harou or En Tour recog-nize or deal with any board, council, or local affiliated with the International Ladies'Garment Workers' Union. In July 1956, pickets appeared before the entrance ofHarou and En Tour. Some of them carried signs saying that they were on strikeand bearing the name of the Joint Council, as shown in the caption of this Report.The picketing continued and in August a petition was filed in behalf of Harou andEn Tour asking that an election be conducted among their employees. Before anyhearing was directed on the petition, Basil Feinberg, counsel for the Respondenthere, filed a disclaimer saying, "The unions do not consent to any election inasmuchas they have made no claim for recognition."After an election had been directedbut before it was conducted, Attorney Feinberg, on December 14, 1956, notified theBoard that the Joint Council disclaimed any interest in the representation of theemployees of Harou and En Tour and asked that no election be held. An electionwas conducted on January 4, 1957. The Joint Council received 10 of the 51 votescast.This result was certified to the parties by the Regional Director on January 15,1957.The picketing which began in July 1956 continued for the remainder of thatyear and for that portion of 1957 through the last date of the hearing on the com-plaint now being considered.Testimony that the name of the Joint Council on thepicket placards was displayed throughout this period until sometime in May 1957is undisputed and is credited. Sometime in May a change was made in the letteringon the picket signs so that instead of the Joint Council, the name Los Angeles Dressand Sportswear Joint Board now appears. Shortly after the picket signs first ap-peared, the word "strike" was removed, and in its place appeared "Harou, Inc., andEn Tour unfair to organized labor." In May 1957 this caption was changed to anappeal to employees to join the "union" for better working conditions, wages, andhours.Until the conduct of the election in January 1957 it is possible, but perhapsimprobable, that the Joint Council or one of the unions which it purported to repre-sent was at sometime a majority representative of the employees of either or boththe employers.Because of this circumstance I understand the complaint not toallege any unfair labor practice in connection with the picketing prior to the election.When, however, the Joint Council received only 10 of the 51 votes cast on January 4,it became manifest that a majority of the employees did not desire such representa-tion.It is the theory of the complaint that by continuing picketing following theconduct of the election the Joint Council coerced and restrained employees byattempting to force Harou and En Tour to extend recognition to a minority union.It is clear enough that had Harou and En Tour done so their employees would havebeen h"rn'ccPd with a bargaining representative not of their choice and thus theirrights under Section 7 of the Act would have been transgressed. JOINT COUNCILOF SPORTSWEAR665As the picketing did continue after the election and as the picket signs character-izingHarou and En Tour as unfair remained unchanged until sometime in May,perhaps the first question to be decided is as to the objective of the picketing. It isargued for the Joint Council that at no time did it demand recognition and that thepicketing so far as the evidence discloses may have been for some purpose other thanrecognition.At least this much is true, that for a period of many months the JointCouncil expended funds and energy maintaining pickets at the entrance to theEmployers' premises and that during most of this time Harou and En Tour werecharacterized by the picket signs as unfair. Just what unfair conduct on the partof the Employers was complained of is not specified.Certainly something inter-ested the Joint Council, persuaded it that in some respect the Employers were unfair,and resulted in the pressure of the picketing.Counsel for the Respondent suggeststhat it might have been that the Joint Council was seeking recognition as bargainingrepresentative for its members among the employees. If so, no such request wasever made of the Employers. Coleman Solursh testified that Sam Schwartz, businessagent of the Joint Council, in August 1956 told him that he should sign a contract,presumably with the Joint Council. Schwartz denied that he had made such a sug-gestion.I credit Solursh on this point and I find that Schwartz in behalf of theJoint Council asked recognition of Solursh in August 1956.Failure to recognizethe Joint Council provides the only plausible reason in the circumstances of this casefor the maintenance of the pickets for such an extended period of time. I find thatthe picketing from July 1956 until some date in May 1957 had for its purpose thegaining of recognition from Harou and En Tour of the Joint Council as bargainingrepresentative for the employees.The Board has never passed upon the question whether picketing by a minorityunion for recognition amounts to coercion and restraint of employees who havedemonstrated in some fashion that they do not desire to be represented by the picket-ing union.The natural and probable consequence of the posting of the employ-ers' premises as unfair, is to discourage employees from reporting for work, topersuade truckdrivers and others not to make deliveries, and generally to diminishthe business being conducted at the picketed premises. It needs no argument topersuade that this is potent pressure on the employer and suggests to him the desira-bility of granting the recognition requested to end the harassment of the picket line.Thus the employees live in a climate where their employers are being persistentlypressed to impose on them a bargaining representative not of their choice. If theemployer gives in to the pressure of the picketing, the employees are deprived oftheir rights under Section 7. If the employer steadfastly refuses to accede, thethreat of diminished business and lessened employment opportunities remains, andthe employees' job tenure is in jeopardy.One of the prime purposes of the Act isto permit employees to exercise a choice in connection with a bargaining representa-tive free from economic coercion. I consider that such picketing as has been de-scribed here, in the circumstances given, does constitute an economic coercion on theemployees through the threat to their employers' business and through the attemptto enlist the economic power of the employer to force the employees to accept anunwanted representative.I find, therefore, that by picketing after the election withsigns characterizing Harou and En Tour as unfair, that the Joint Council restrainedand coerced employees of Harou and En Tour in the exercise of rights guaranteedin Section 7 of the Act and thereby violated Section 8 (b) (1) (A) of the Act?As has been said, the wording of the picket signs changed on some date in May1957 and the name of the Joint Board was then substituted for the Joint Council.Upon this record I do not feel called upon to decide whether the picketing as nowbeing conducted is violative of the Act, and I do not do so.If the picket signs now constitute mere appeals to employees to join a union, ifthey no longer characterize the employers as unfair, and if they do not encourageor invite sympathizers to refuse to work and to refrain from making or acceptingdeliveries, another and perhaps different case is presented.2 Counsel for the Joint Council argues that the decision inN. L. R. B. v. Local 50 etc.(Arnold Bakers, Inc ),245 F. 2d 542 (C. A. 2), does not permit the conclusion reachedhere.I find that the cited case is distinguishable from the one here considered.Therethe picket signs carried, literally, an appeal for a consumer boycott after another unionhad been certified following an election.Here both before and after the election theemployers were described as unfair in circumstances permitting only the inference thatthey were "unfair" because they withheld recognition from the Joint CouncilTrue,the Joint Council said that it made no claim to be the choice of a majority of the em-ployees and was most unwilling to undergo the test of an election but the picketingspeaks more loudly and more persuasively than the disclaimers. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough the testimony by John Ulene was clearly and flatly that the Joint Coun-cilhad gone out of existence in 1955, Sam Schwartz,business agent for the JointCouncil and for the Joint Board, testified that the picketing was being conducted forthe Joint Council.Obviously,the picketing was under the direction of the JointCouncil or under that of the Los Angeles Dress and Sportswear Joint Board in thename of the Joint Council.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Joint Council set forth in section III, above,occurring inconnection with the operations of the employers set forth in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDY-Having found that the Joint Council has violated Section 8(b) (1) (A) of theAct, and it appearing that the Joint Board is for all purposes of interest here thesuccessor to the Joint Council,itwill be recommended that the Joint Council andits successor cease and desist from the conduct found violative of the Act herein.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.JointCouncil ofSportswear,Cotton Garment,Undergarment& AccessoryWorkers Union, AFL-CIO,and LosAngelesDress and Sportswear Joint Board arelabor organizationswithin themeaning of Section2 (5) of the Act.2.Harou,Inc., and En Tour are engaged in commercewithin themeaning ofSection 2 (6) and(7) of the Act.3.By picketingthe premisesof Harou and En Tour forthe purpose of obtain-ing recognition,the Joint Councilhas restrainedand coerced employeesof Harouand En Tour and has thereby engagedin and is engaging in unfairlabor practiceswithin themeaning of Section 8(b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omittedfrom publication.]New England Power Company(Western Division)andBrother-hood ofUtilityWorkers of New England,Inc., Petitioner.CaseNo. 1-I?C-5115.April 30, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William I. Shooer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.120 NLRB No. 98.